DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 09/16/2022.
In the instant Amendment, claims 1-15, 17, 25, and 30 are cancelled; claims 16, 19, 24, 26, 28-29, and 31 have been amended; and claims 16, 24, and 29 are independent claims.  Claims 16, 18-24, 26-29, and 31-35 have been examined and are pending.  This Action is made Final.
Response to Arguments
The rejection of claims 16-24 and 26-34 under 35 U.S.C. § 102(a)(1) is withdrawn as the claims have been amended.
Applicants’ arguments with respect to claims 24-25, 29, and 35 have been considered but are moot in view of the new ground(s) of rejection, which was necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 16, 18-24, 26-29, and 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 16; Claim 16 recites the limitation “determining that the device has not changed locations suddenly.” The term “suddenly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   As a result, the term “suddenly” is a relative term which renders the claim indefinite  (See MPEP 2173.05(b)).
Regarding claims 18-23, 26, and 28; claims 18-23, 26, and 28 are dependent on independent claim 16, and therefore inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, issues of the independent claims.
Regarding claim 24; Claim 24 recites the limitation “verifying that the entrant device has not changed locations suddenly.” The term “suddenly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   As a result, the term “suddenly” is a relative term which renders the claim indefinite  (See MPEP 2173.05(b)).
Regarding claim 28, claim 28 recites the limitation “wherein the information regarding the entrant”.  The claim does not have a previous recitation of “information regarding the entrant”. The claim only previously introduces the elements of “entrant information” and as a result, lacks proper antecedent basis. For example, a lack of clarity could arise where a claim refers to "said lever" or “the lever”, where the claim contains no earlier recitation or limitation of a lever and as a result, it would be unclear as to what element the limitation was making reference to (MPEP 2173.05(e) [R-07.2015]). A claim which refers to "said aluminum lever," but recites only "a lever" earlier in the claim, is indefinite because it is uncertain as to the lever to which reference is made. (MPEP 2173.05(e) [R-07.2015])  Appropriate correction to “information regarding the entrant” is required to ensure proper claim interpretation.
Regarding claim 29; Claim 29 recites the limitation “verifying that a device associated with the entrant has not changed suddenly.”  The term “suddenly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   As a result, the term “suddenly” is a relative term which renders the claim indefinite  (See MPEP 2173.05(b)).
Regarding claims 31-35; claims 31-35 are dependent on independent claim 29, and therefore inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, issues of the independent claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Regarding Claims 18, Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 18 is dependent upon cancelled claim 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding Claims 27, Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 27 is dependent upon cancelled claim 25.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim 16, 18-23, 26, 28-29, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Saylor (US 8,943,187) in view of Hanson et al. (US 2013/0335193; Hereinafter “Hanson”).
Regarding claim 16, Saylor teaches a computer implemented method comprising the operations of: 
(a) receiving geographic location information, the geographic location information including at least one threshold and a duration of time that an entrant is permitted to access a geographic location (Saylor: Col. 6, Lines 56-67, Col. 7, Lines 1-5, The key issuer can be determined to be present near a lock when, for example, GPS data or other location data indicates that a phone or other electronic device associated with the key issuer is located within a threshold distance of the lock, or that the key issuer has opened the lock within a predetermined amount of time (e.g., 2 hours, 6 hours, 1 day, 3 days, etc.). Fig. 5A, Col. 26, Lines 34-59, In some implementations, use of the electronic key is permitted only when the recipient 421 is in proximity of the lock 450 (e.g., when the recipient 421 is within a threshold distance of the lock 450).); 
(b) receiving entrant information (Saylor: Col. 26, Lines 60-65, The electronic device 420 sends the lock code 474 to the computing system 308 with the use data 452. Col. 22, Lines 40-52, Col. 10, Lines 46-51, In addition, or as an alternative, the electronic device 122 may send data that permits the electronic key to be identified, such information identifying the recipient 152 (e.g., a phone number, username, or electronic address for the recipient 152) and data identifying the lock 158 or the resource 156.); 
(c) determining the entrant information meets the at least one threshold by performing at least one security check using the entrant information (Saylor: Col. 11, Lines 17-25, The key management system 160 receives the use data 164 over the network 162, and determines whether the attempted use described by the use data 164 satisfies the one or more conditions for the electronic key. [threshold may include proximity or location]); 
(d) determining, based on the determination of operation (c), that the entrant is permitted to access the geographic location during the duration of time (Saylor: Col. 11, Lines 17-25, The key management system 160 receives the use data 164 over the network 162, and determines whether the attempted use described by the use data 164 satisfies the one or more conditions for the electronic key. The key management system 160 also determines that the electronic key has not expired, for example, by comparing the time of the attempted use with the expiration data specified by the conditions. Col. 11, Lines 39-46, The key management system 160 determines that the conditions on use of the electronic key are satisfied.); and 
(e) providing a notice to the entrant associated with the entrant information that the entrant is permitted to access the geographic location, wherein the notice includes the duration of time that the entrant is permitted to access the geographic location (Saylor: Col. 12, Lines 5-12, When the electronic device 122 does not determine the conditions to be satisfied, the electronic device 122 may, for example, exclude the electronic key from being included in a list of electronic keys accessible by the recipient 152, prevent transmission of an access code to the lock 158, and/or indicate to the recipient 152 that access to the lock 158 or use of the electronic key is denied. [Fig. 1C, Fig. 1D, illustrates expiration date] Col. 21, Lines 43-63, The computing system 308 sends notification data 424 to the electronic address for the recipient 421. Col. 11, Lines 27-53, In response, the key management system 160 provides an access code 166 capable of unlocking the lock. The access code 166 can be provided to the electronic device 122 over the network 162. The electronic device 122 then provides the access code 166 to the lock 158. The lock 158 determines that the access code 166 is valid and the lock 158 opens to permit access to the resource 156.)
(f) determining that a device is associated with the entrant using the entrant information (Saylor: Col. 22, Lines 40-52, Col. 10, Lines 46-51, In addition, or as an alternative, the electronic device 122 may send data that permits the electronic key to be identified, such information identifying the recipient 152 (e.g., a phone number, username, or electronic address for the recipient 152) and data identifying the lock 158 or the resource 156. Col. 11, Lines 17-25, The key management system 160 receives the use data 164 over the network 162, and determines whether the attempted use described by the use data 164 satisfies the one or more conditions for the electronic key. The key management system 160 also determines that the electronic key has not expired, for example, by comparing the time of the attempted use with the expiration data specified by the conditions. Col. 11, Lines 39-46, The key management system 160 determines that the conditions on use of the electronic key are satisfied. Col. 26, Lines 60-65,); and 
(h) sending a security key to an entrant device associated with the entrant, wherein the security key facilitates access to the geographic location during the duration of time that the entrant is permitted to access the geographic location (Saylor: Col. 12, Lines 5-12, When the electronic device 122 does not determine the conditions to be satisfied, the electronic device 122 may, for example, exclude the electronic key from being included in a list of electronic keys accessible by the recipient 152, prevent transmission of an access code to the lock 158, and/or indicate to the recipient 152 that access to the lock 158 or use of the electronic key is denied. [Fig. 1C, Fig. 1D, illustrates expiration date] Col. 21, Lines 43-63, The computing system 308 sends notification data 424 to the electronic address for the recipient 421. Col. 11, Lines 27-53, In response, the key management system 160 provides an access code 166 capable of unlocking the lock. The access code 166 can be provided to the electronic device 122 over the network 162. The electronic device 122 then provides the access code 166 to the lock 158. The lock 158 determines that the access code 166 is valid and the lock 158 opens to permit access to the resource 156. Col. 11, Lines 17-25, The key management system 160 receives the use data 164 over the network 162, and determines whether the attempted use described by the use data 164 satisfies the one or more conditions for the electronic key. [threshold may include proximity or location]; Col. 11, Lines 17-25, The key management system 160 receives the use data 164 over the network 162, and determines whether the attempted use described by the use data 164 satisfies the one or more conditions for the electronic key. The key management system 160 also determines that the electronic key has not expired, for example, by comparing the time of the attempted use with the expiration data specified by the conditions. Col. 11, Lines 39-46, The key management system 160 determines that the conditions on use of the electronic key are satisfied.).
Saylor does not explicitly teach (g) determining that the device has not changed locations suddenly.
In an analogous art, Hanson teaches (g) determining that the device has not changed locations suddenly (Hanson: Para. [0083], In another example, the variable binding code may be valid until the electronic lock device travels beyond a threshold distance from a particular geographic location. For example, a variable paring code may be valid until the electronic lock device travels one hundred meters from a parking spot (e.g., a distance to cross a storage yard). Once the electronic lock device travels beyond the threshold distance, the variable binding code is no longer valid. In some embodiments, the electronic lock device may be configured to automatically switch the lock mechanism to the locked state responsive to the variable binding code becoming invalid.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hanson with the system and method of Saylor to include (g) determining that the device has not changed locations suddenly because this functionality provides for enhanced security by invalidating the security code once the electronic locking device travels beyond a threshold distance (Hanson: Para. [0083]). 
Regarding claim 18, Saylor, in combination with Hanson, teaches the computer implemented method of claim 17, wherein the security key is unique to the entrant (Saylor: Col. 11, Lines 27-53, In response, the key management system 160 provides an access code 166 capable of unlocking the lock. The access code 166 can be provided to the electronic device 122 over the network 162.).
Regarding claim 19, Saylor, in combination with Hanson, teaches the computer implemented method of claim 16, further comprising the operations of: (i) determining that a current time and date is within the duration of time that the entrant is permitted to access the geographic location while an entrant device is proximate to the geographic location (Saylor: Col. 11, Lines 17-25, The key management system 160 receives the use data 164 over the network 162, and determines whether the attempted use described by the use data 164 satisfies the one or more conditions for the electronic key. The key management system 160 also determines that the electronic key has not expired, for example, by comparing the time of the attempted use with the expiration data specified by the conditions. Col. 11, Lines 39-46, The key management system 160 determines that the conditions on use of the electronic key are satisfied. Col. 11, Lines 17-25, The key management system 160 receives the use data 164 over the network 162, and determines whether the attempted use described by the use data 164 satisfies the one or more conditions for the electronic key. [threshold may include proximity or location]); and (j) as a result of the determination of operation (g), actuating a locking mechanism (Saylor: Col. 22, Lines 12-26, After the electronic key has been issued to the recipient 421, the recipient 421 may use the electronic device 420 (or another electronic device) to open the lock 450. In some implementations, the recipient 421 may open the lock using any electronic device running the application that manages electronic keys.).
Regarding claim 20, Saylor, in combination with Hanson, teaches the computer implemented method of claim 19, wherein the proximity of the entrant device to the geographic location is determined by the entrant device communicating with a locking device via wireless communication (Saylor: Col. 26, Lines 11-27, In some implementations, use of the electronic key is permitted only when the recipient 421 is in proximity of the lock 450 (e.g., when the recipient 421 is within a threshold distance of the lock 450). To enforce the proximity requirement, the computing system 308 can require the lock code 474 to be obtained from the lock 450, at the physical location or site of the lock 450, at the time the use of the electronic key is attempted. Since various different lock codes 474 can be used by a single lock 450, the electronic device 420 must obtain the lock code 474 that is current at the time that use of the electronic key is attempted. The lock code 474 may be obtainable only through short-range communication with the lock 450 that requires proximity to the lock 450 (e.g., communication via radio-frequency electromagnetic waves, infrared, ultrasonic waves, visible light, etc.). As a result, the electronic device 420 obtains the lock code 474 only when at least a minimum proximity to the lock 450 has been achieved (e.g., sufficient proximity to effect the short-range communication).).
Regarding claim 21, Saylor, in combination with Hanson, teaches the computer implemented method of claim 16, wherein operation (c) further includes the actions of: receiving, from a third-party website, at least one of a relationship or a connection between an owner of the geographic location and the entrant (Saylor: Col. 2, Lines 36-49, managing electronic keys using social networking platforms allows users to quickly and conveniently provide keys to other users. By selecting the recipient for an electronic key from among the user's social networking connections, a user can quickly select recipients whom the user trusts. Using social networking connections to transfer the electronic key can also help ensure that the intended recipient, instead of someone else, actually receives the electronic key. Selecting a recipient with whom the issuer has a relationship in a social networking platform can help avoid a transfer to an incorrect user due to, for example, mistyping an electronic address or designating a user with a name that is confusingly similar to the name of the desired recipient.); and using the relationship or connection to perform, at least in part, the at least one security check (Saylor: Col. 3, Lines 44-63, In some implementations, a system receives data identifying a recipient for an electronic key to a physical lock, where the recipient is connected to the user in a social networking platform. The system accesses, from profile data for the recipient from the social networking platform, an electronic address for the recipient. The system transmits, to the electronic address for the recipient, data that indicates that the electronic key is transferred to the recipient. The system transmits, to the electronic address for the recipient, data that enables the recipient to use the electronic key in accordance with the one or more conditions on use of the electronic key. Col. 4, Lines 26-67).
Regarding claim 22, Saylor, in combination with Hanson, teaches the computer implemented method of claim 16, wherein the geographic location information includes photographs of the geographic location (Saylor: Col. 8, Lines 10-19, The user interface 120 includes one or more indicators 124 that identify the lock that the electronic key opens, for example, with an identifier (e.g., address, room number, license plate number, etc.), image, and/or description. [image of the lock meets the photograph limitation]).
Regarding claim 23, Saylor, in combination with Hanson, teaches the computer implemented method of claim 16, wherein the entrant information includes a mobile device identifier (Saylor: Col. 10, Lines 46-51, For example, the electronic device 122 may send an identifier for the electronic key. In addition, or as an alternative, the electronic device 122 may send data that permits the electronic key to be identified, such information identifying the recipient 152 (e.g., a phone number, username, or electronic address for the recipient 152) and data identifying the lock 158 or the resource 156.).
Regarding claim 26, Saylor, in combination with Hanson, teaches the computer implemented method of claim 23, wherein the security key is a numeric or alpha-numeric code (Saylor: Col. 11, Lines 39-46, The access code 166 may be transmitted as, for example, a numeric code, a text sequence, or data encoded in another form.).
Regarding claim 28, Saylor teaches the computer implemented method of claim 24, wherein the information regarding the entrant includes a mobile device identifier (Saylor: Col. 26, Lines 60-65, The electronic device 420 sends the lock code 474 to the computing system 308 with the use data 452. Col. 22, Lines 40-52, Col. 10, Lines 46-51, In addition, or as an alternative, the electronic device 122 may send data that permits the electronic key to be identified, such information identifying the recipient 152 (e.g., a phone number, username, or electronic address for the recipient 152) and data identifying the lock 158 or the resource 156. [first identifier may include phone number, username, electronic address]).
Regarding claim 29, Saylor teaches a computer implemented method comprising: receiving entrant information; associating the entrant information with an entrant profile using a first unique identifier (Saylor: Col. 26, Lines 60-65, The electronic device 420 sends the lock code 474 to the computing system 308 with the use data 452. Col. 22, Lines 40-52, Col. 10, Lines 46-51, In addition, or as an alternative, the electronic device 122 may send data that permits the electronic key to be identified, such information identifying the recipient 152 (e.g., a phone number, username, or electronic address for the recipient 152) and data identifying the lock 158 or the resource 156. [first identifier may include phone number, username, electronic address]); 
receiving geographic location information, wherein the geographic location information includes at least one threshold requirement and a geographic location (Saylor: Col. 6, Lines 56-67, Col. 7, Lines 1-5, The key issuer can be determined to be present near a lock when, for example, GPS data or other location data indicates that a phone or other electronic device associated with the key issuer is located within a threshold distance of the lock, or that the key issuer has opened the lock within a predetermined amount of time (e.g., 2 hours, 6 hours, 1 day, 3 days, etc.). Fig. 5A, Col. 26, Lines 34-59, In some implementations, use of the electronic key is permitted only when the recipient 421 is in proximity of the lock 450 (e.g., when the recipient 421 is within a threshold distance of the lock 450).); associating the geographic location information with a geographic location profile using a second unique identifier (Saylor: Col. 6, Lines 56-67, Col. 7, Lines 1-5, The key issuer can be determined to be present near a lock when, for example, GPS data or other location data indicates that a phone or other electronic device associated with the key issuer is located within a threshold distance of the lock, or that the key issuer has opened the lock within a predetermined amount of time (e.g., 2 hours, 6 hours, 1 day, 3 days, etc.). Fig. 5A, Col. 26, Lines 34-59, In some implementations, use of the electronic key is permitted only when the recipient 421 is in proximity of the lock 450 (e.g., when the recipient 421 is within a threshold distance of the lock 450). Col. 30, Lines 14-28, The computing system 308 receives data identifying a lock that the electronic key opens (604). The data identifying the lock may be based on input provided by a user through a social networking service, for example, through an application or the social networking platform. In some implementations, the computing system 308 provides data indicating a set of locks for which the user has been determined to have access control. The computing system 308 receives data identifying one or more locks, selected from the set of locks for which the user has access control, that the electronic key should open. The lock can be a physical lock. For example, the lock can have one or more physical elements that control physical access to a resource. The lock can secure a physical space, such as a building, a room, the interior of a vehicle, or a storage compartment. [lock id for lock associated with physical location meets second unique identifier limitation] Fig. 8, Fig. 10, Col. 21, Lines 16-25); and 
performing a security check using the at least one threshold requirement and at least portion of the entrant information to determine that an entrant is permitted to access the geographic location for a limited duration of time (Saylor: Col. 11, Lines 17-25, The key management system 160 receives the use data 164 over the network 162, and determines whether the attempted use described by the use data 164 satisfies the one or more conditions for the electronic key. [threshold may include proximity or location], Col. 11, Lines 17-25, The key management system 160 receives the use data 164 over the network 162, and determines whether the attempted use described by the use data 164 satisfies the one or more conditions for the electronic key. The key management system 160 also determines that the electronic key has not expired, for example, by comparing the time of the attempted use with the expiration data specified by the conditions. Col. 11, Lines 39-46, The key management system 160 determines that the conditions on use of the electronic key are satisfied.); 
based on performing the security check, sending a security key to an entrant device that facilitates access to the geographic location for the limited duration of time (Saylor: Col. 12, Lines 5-12, When the electronic device 122 does not determine the conditions to be satisfied, the electronic device 122 may, for example, exclude the electronic key from being included in a list of electronic keys accessible by the recipient 152, prevent transmission of an access code to the lock 158, and/or indicate to the recipient 152 that access to the lock 158 or use of the electronic key is denied. [Fig. 1C, Fig. 1D, illustrates expiration date] Col. 21, Lines 43-63, The computing system 308 sends notification data 424 to the electronic address for the recipient 421. Col. 11, Lines 27-53, In response, the key management system 160 provides an access code 166 capable of unlocking the lock. The access code 166 can be provided to the electronic device 122 over the network 162. The electronic device 122 then provides the access code 166 to the lock 158. The lock 158 determines that the access code 166 is valid and the lock 158 opens to permit access to the resource 156.)
Saylor does not explicitly teach prior to facilitating access, verifying that a device associated with the entrant has not changed suddenly.
In an analogous art, Hanson teaches prior to facilitating access, verifying that a device associated with the entrant has not changed suddenly (Hanson: Para. [0083], In another example, the variable binding code may be valid until the electronic lock device travels beyond a threshold distance from a particular geographic location. For example, a variable paring code may be valid until the electronic lock device travels one hundred meters from a parking spot (e.g., a distance to cross a storage yard). Once the electronic lock device travels beyond the threshold distance, the variable binding code is no longer valid. In some embodiments, the electronic lock device may be configured to automatically switch the lock mechanism to the locked state responsive to the variable binding code becoming invalid.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hanson with the system and method of Saylor to include prior to facilitating access, verifying that a device associated with the entrant has not changed suddenly because this functionality provides for enhanced security by invalidating the security code once the electronic locking device travels beyond a threshold distance (Hanson: Para. [0083]). 
Regarding claim 31, Saylor, in combination with Hanson, teaches the method of claim 29, wherein the security key is unique to the entrant (Saylor: Col. 11, Lines 27-53, In response, the key management system 160 provides an access code 166 capable of unlocking the lock. The access code 166 can be provided to the electronic device 122 over the network 162.).
Regarding claim 32, Saylor, in combination with Hanson, teaches the computer implemented method of claim 29, further comprising: based on performing the security check operation, actuating a lock when the entrant is proximate to the geographic location during the limited duration of time (Saylor: Col. 12, Lines 5-12, When the electronic device 122 does not determine the conditions to be satisfied, the electronic device 122 may, for example, exclude the electronic key from being included in a list of electronic keys accessible by the recipient 152, prevent transmission of an access code to the lock 158, and/or indicate to the recipient 152 that access to the lock 158 or use of the electronic key is denied. [Fig. 1C, Fig. 1D, illustrates expiration date] Col. 21, Lines 43-63, The computing system 308 sends notification data 424 to the electronic address for the recipient 421. Col. 11, Lines 27-53, In response, the key management system 160 provides an access code 166 capable of unlocking the lock. The access code 166 can be provided to the electronic device 122 over the network 162. The electronic device 122 then provides the access code 166 to the lock 158. The lock 158 determines that the access code 166 is valid and the lock 158 opens to permit access to the resource 156.).
Regarding claim 33, Saylor, in combination with Hanson, teaches the computer implemented method of claim 32, wherein the proximity of the entrant to the geographic location is determined by an entrant device communicating with the lock via wireless communication (Saylor: Col. 26, Lines 11-27, In some implementations, use of the electronic key is permitted only when the recipient 421 is in proximity of the lock 450 (e.g., when the recipient 421 is within a threshold distance of the lock 450). To enforce the proximity requirement, the computing system 308 can require the lock code 474 to be obtained from the lock 450, at the physical location or site of the lock 450, at the time the use of the electronic key is attempted. Since various different lock codes 474 can be used by a single lock 450, the electronic device 420 must obtain the lock code 474 that is current at the time that use of the electronic key is attempted. The lock code 474 may be obtainable only through short-range communication with the lock 450 that requires proximity to the lock 450 (e.g., communication via radio-frequency electromagnetic waves, infrared, ultrasonic waves, visible light, etc.). As a result, the electronic device 420 obtains the lock code 474 only when at least a minimum proximity to the lock 450 has been achieved (e.g., sufficient proximity to effect the short-range communication).).
Regarding claim 34, Saylor, in combination with Hanson, teaches the method of claim 33, wherein the wireless communication is BLUETOOTH (Saylor: Col. 26, Lines 11-27, [Bluetooth is a form of short-range communication].

Claim(s) 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Saylor (US 8,943,187) in view of Ziraknejad et al. (US 10,701,067; Hereinafter “Ziraknejad”) in view Hanson et al. (US 2013/0335193; Hereinafter “Hanson”).
Regarding claim 24, Saylor teaches a computer implemented method comprising: receiving geographic location information, wherein the geographic location information includes a geographic location and scheduling information that indicates at least one date and time at which an entrant is permitted to access the geographic location(Saylor: Col. 6, Lines 56-67, Col. 7, Lines 1-5, The key issuer can be determined to be present near a lock when, for example, GPS data or other location data indicates that a phone or other electronic device associated with the key issuer is located within a threshold distance of the lock, or that the key issuer has opened the lock within a predetermined amount of time (e.g., 2 hours, 6 hours, 1 day, 3 days, etc.). Fig. 5A, Col. 26, Lines 34-59, In some implementations, use of the electronic key is permitted only when the recipient 421 is in proximity of the lock 450 (e.g., when the recipient 421 is within a threshold distance of the lock 450).); 
associating, at one or more servers, the geographic location information with a geographic location profile using a unique geographic location identifier (Saylor: Col. 6, Lines 56-67, Col. 7, Lines 1-5, The key issuer can be determined to be present near a lock when, for example, GPS data or other location data indicates that a phone or other electronic device associated with the key issuer is located within a threshold distance of the lock, or that the key issuer has opened the lock within a predetermined amount of time (e.g., 2 hours, 6 hours, 1 day, 3 days, etc.). Fig. 5A, Col. 26, Lines 34-59, In some implementations, use of the electronic key is permitted only when the recipient 421 is in proximity of the lock 450 (e.g., when the recipient 421 is within a threshold distance of the lock 450). Col. 30, Lines 14-28, The computing system 308 receives data identifying a lock that the electronic key opens (604). The data identifying the lock may be based on input provided by a user through a social networking service, for example, through an application or the social networking platform. In some implementations, the computing system 308 provides data indicating a set of locks for which the user has been determined to have access control. The computing system 308 receives data identifying one or more locks, selected from the set of locks for which the user has access control, that the electronic key should open. The lock can be a physical lock. For example, the lock can have one or more physical elements that control physical access to a resource. The lock can secure a physical space, such as a building, a room, the interior of a vehicle, or a storage compartment. [lock id for lock associated with physical location meets geographic identifier limitation] Fig. 8, Fig. 10, Col. 21, Lines 16-25); 
receiving, at the one or more servers, information regarding an entrant (Saylor: Col. 26, Lines 60-65, The electronic device 420 sends the lock code 474 to the computing system 308 with the use data 452. Col. 22, Lines 40-52, Col. 10, Lines 46-51, In addition, or as an alternative, the electronic device 122 may send data that permits the electronic key to be identified, such information identifying the recipient 152 (e.g., a phone number, username, or electronic address for the recipient 152) and data identifying the lock 158 or the resource 156. [first identifier may include phone number, username, electronic address]); 
verifying the entrant is permitted to access the geographic location (Saylor: Col. 11, Lines 17-25, The key management system 160 receives the use data 164 over the network 162, and determines whether the attempted use described by the use data 164 satisfies the one or more conditions for the electronic key. [threshold may include proximity or location]; Col. 11, Lines 17-25, The key management system 160 receives the use data 164 over the network 162, and determines whether the attempted use described by the use data 164 satisfies the one or more conditions for the electronic key. The key management system 160 also determines that the electronic key has not expired, for example, by comparing the time of the attempted use with the expiration data specified by the conditions. Col. 11, Lines 39-46, The key management system 160 determines that the conditions on use of the electronic key are satisfied.); and 
in response to the verification, sending an entrant device associated with the entrant a security key, wherein the security key facilitates access to the geographic location on the at least one date and time (Saylor: Col. 12, Lines 5-12, When the electronic device 122 does not determine the conditions to be satisfied, the electronic device 122 may, for example, exclude the electronic key from being included in a list of electronic keys accessible by the recipient 152, prevent transmission of an access code to the lock 158, and/or indicate to the recipient 152 that access to the lock 158 or use of the electronic key is denied. [Fig. 1C, Fig. 1D, illustrates expiration date] Col. 21, Lines 43-63, The computing system 308 sends notification data 424 to the electronic address for the recipient 421. Col. 11, Lines 27-53, In response, the key management system 160 provides an access code 166 capable of unlocking the lock. The access code 166 can be provided to the electronic device 122 over the network 162. The electronic device 122 then provides the access code 166 to the lock 158. The lock 158 determines that the access code 166 is valid and the lock 158 opens to permit access to the resource 156.); and
verifying that the entrant is permitted to access the geographic location by: receiving the pin code from the entrant device (Saylor: Col. 26, Lines 60-67, The electronic device 420 receives the lock code 474 from the lock 450 through proximity-dependent communication. The electronic device 420 sends the lock code 474 to the computing system 308 with the use data 452. The computing device 430 determines that the lock code 474 is valid, and thus that the electronic device 420 is in proximity to the lock 450.).
Saylor does not explicitly teach sending, from the one or more servers, a request for a pin code to the entrant. 
In an analogous art, Ziraknejad teaches sending, from the one or more servers, a request for a pin code to the entrant (Ziraknejad: Fig. 1A-1C, Col. 13, Lines 66-67 to Col. 14, Lines 1-3, For example, a device may detect proximity of the phone 105 or watch 110 and may issue an authentication request or may communicate with the credential management server 130 so the server 130 sends the request.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ziraknejad with the system and method of Saylor to include sending, from the one or more servers, a request for a pin code to the entrant because this functionality provides for granting a user access to secure locations when within a threshold proximity to the physical location (Ziraknejad: Col. 1, Lines 25-28). 
Saylor, in combination with Ziraknejad, does not explicitly teach verifying that the entrant device has not changed locations suddenly.
In an analogous art, Hanson teaches verifying that the entrant is permitted to access the geographic location by: verifying that the entrant device has not changed locations suddenly (Hanson: Para. [0083], In another example, the variable binding code may be valid until the electronic lock device travels beyond a threshold distance from a particular geographic location. For example, a variable paring code may be valid until the electronic lock device travels one hundred meters from a parking spot (e.g., a distance to cross a storage yard). Once the electronic lock device travels beyond the threshold distance, the variable binding code is no longer valid. In some embodiments, the electronic lock device may be configured to automatically switch the lock mechanism to the locked state responsive to the variable binding code becoming invalid.); 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hanson with the system and method of Saylor and Ziraknejad to include verifying that the entrant device has not changed locations suddenly because this functionality provides for enhanced security by invalidating the security code once the electronic locking device travels beyond a threshold distance (Hanson: Para. [0083]). 
Regarding claim 27, Saylor, in combination with Ziraknejad and Hanson, teaches the computer implemented method of claim 25, wherein the security key is used in combination with wireless technology to actuate a locking mechanism (Saylor: Col. 11, Lines 27-53, In response, the key management system 160 provides an access code 166 capable of unlocking the lock. The access code 166 can be provided to the electronic device 122 over the network 162. The electronic device 122 then provides the access code 166 to the lock 158. The lock 158 determines that the access code 166 is valid and the lock 158 opens to permit access to the resource 156.).

Claim(s) 35 is rejected under 35 U.S.C. 103 as being unpatentable over Saylor (US 8,943,187) in view Hanson et al. (US 2013/0335193; Hereinafter “Hanson”) in view of Ziraknejad et al. (US 10,701,067; Hereinafter “Ziraknejad”).
Regarding claim 35, Saylor, in combination with Hanson, teaches the method of claim 29, wherein the security check comprises: receiving the pin code from an entrant device (Saylor: Col. 26, Lines 60-67, The electronic device 420 receives the lock code 474 from the lock 450 through proximity-dependent communication. The electronic device 420 sends the lock code 474 to the computing system 308 with the use data 452. The computing device 430 determines that the lock code 474 is valid, and thus that the electronic device 420 is in proximity to the lock 450.).
Saylor does not explicitly teach sending, from a server, a request for a pin code to the entrant associated with the entrant profile. 
In an analogous art, Ziraknejad teaches sending, from a server, a request for a pin code to the entrant associated with the entrant profile (Ziraknejad: Fig. 1A-1C, Col. 13, Lines 66-67 to Col. 14, Lines 1-3, For example, a device may detect proximity of the phone 105 or watch 110 and may issue an authentication request or may communicate with the credential management server 130 so the server 130 sends the request.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ziraknejad with the system and method of Saylor and Hanson to include sending, from a server, a request for a pin code to the entrant associated with the entrant profile because this functionality provides for granting a user access to secure locations when within a threshold proximity to the physical location (Ziraknejad: Col. 1, Lines 25-28). 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON S. GIDDINS/             Primary Examiner, Art Unit 2437